IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-66,468-02


                        EX PARTE KENNETH SOBASKI, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 18-1266-K277A IN THE 277TH DISTRICT COURT
                         FROM WILLIAMSON COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of criminally negligent homicide and sentenced to five years’

imprisonment. Applicant filed this application for a writ of habeas corpus and two supplemental

writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On January 23, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law. In addition to resolving issues
designated for resolution, the Court shall determine whether Applicant is still “confined” by this

conviction. TEX . CODE CRIM . PROC. art. 11.07 §3(c).

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 9, 2020

Do not publish